UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4097


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TIMOTHY LEE BANKS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:09-cr-00012-nkm-1)


Submitted:   May 27, 2010                 Decided:   June 16, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia,
for Appellant.   Timothy J. Heaphy, United States Attorney, R.
Andrew Bassford, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy Lee Banks pled guilty without a plea agreement

to two counts of possession of a firearm by a convicted felon,

18 U.S.C. § 922(g)(1) (2006), and was sentenced to concurrent

eighty-four-month prison terms.                  He now appeals his sentence,

arguing that it is unreasonable.                We affirm.



                                            I

              Banks’ base offense level was 20.               See U.S. Sentencing

Guidelines      Manual       § 2K2.1(a)(4)(A)      (2009).    Three      levels      were

subtracted for acceptance of responsibility.                      See USSG § 3E1.1.

Banks’ total offense level was 17, his criminal history category

was   VI,    and    his     advisory    Guidelines    range    was    51-63     months.

There were no objections to the presentence report.

              At    sentencing,        defense    counsel    argued      that   Banks’

psychological and physical problems, as well as the fact that he

was forty-nine and therefore statistically less likely to commit

future      crimes,    justified       a   sentence   at    the    low   end    of   the

Guidelines         range.       The     United    States     replied     that     light

sentences Banks had received for past offenses had done little

to deter his criminal conduct.

              In pronouncing sentence, the court stated that Banks

posed a danger to the community.                 The court referred to Banks’

criminal history, much of which was not included when computing

                                            2
his    twenty     criminal    history     points.          Many    of    Banks’     past

offenses were violent.         The court agreed that a person of Banks’

age ordinarily would no longer be violent; however, this was not

the   case   with    Banks,    whom    the    court      described      as   “a    rather

lawless and dangerous person.” The court commented that Banks

could receive needed treatment for his physical and emotional

problems while in prison.             Of paramount concern to the court in

sentencing Banks was the danger of recidivism and the need to

protect     the   community    from    further      crimes.        This,     the    court

found, warranted “an upward departure of considerable months.”

             The court sentenced Banks to concurrent eighty-four-

month prison terms.          In imposing sentence, the court stated that

it    had   considered   the    18    U.S.C.    § 3553(a)         (2006)     sentencing

factors as well as the advisory Guidelines range.



                                         II

             We review a sentence for reasonableness, applying an

abuse-of-discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007); see also              United States v. Seay, 553 F.3d 732,

742   (4th   Cir.),    cert.    denied,       130   S.    Ct.   127     (2009).       Our

initial review is for “significant procedural error,” including

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the § 3553(a) factors, selecting a sentence based on clearly

                                          3
erroneous facts, or failing to adequately explain the chosen

sentence--including an explanation for any deviation from the

Guidelines range.”          Gall, 552 U.S. at 51.

              We    next    “consider          the    substantive           reasonableness         of

the    sentence     imposed.”            Id.         At   this     stage,      we    “take       into

account the totality of the circumstances, including the extent

of    any   variance       from    the     Guidelines            range.”       Id.         “If   the

district      court     decides          to    impose        a     sentence         outside      the

Guidelines range, it must ensure that its justification supports

‘the degree of the variance.’”                   United States v. Evans, 526 F.3d

155,    161   (4th     Cir.),          cert.    denied,          129   S.    Ct.     476    (2008)

(quoting Gall, 552 U.S. at 51).                       We give “due deference to the

district      court’s      decision        that       the    § 3553(a)        factors,        on    a

whole, justify the extent of the variance.”                             Gall, 552 U.S. at

51.

              Our    review       of    the     record      convinces         us    that    Banks’

variant sentence is procedurally and substantively reasonable.

The district court properly calculated the advisory Guidelines

range,      considered       the        relevant          § 3553(a)         factors    and       the

parties’ arguments at sentencing, and sufficiently explained its

reasons for imposing the variant sentence.




                                                 4
                              III

          We accordingly affirm.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                               5